Citation Nr: 1801421	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO. 12-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to July 1982. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Board remanded the matter for due process reasons.  Then, in May 2017, the Board again remanded this appeal, in part, to obtain a VA examination regarding the nature and etiology of the Veteran's claimed psychiatric disorder, to include depression, PTSD, and bipolar disorder. The Veteran failed to report for the examination, and the matter returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

When a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655 (2017).  Pursuant to the Board's May 2017 remand, the RO scheduled a VA examination to evaluate the Veteran's claimed psychiatric disorder, to include depression, PTSD, and bipolar disorder. The record reflects that the Veteran suffers from substantial cognitive deficits, including memory loss, likely associated with a traumatic brain injury. See September 2016 VA neuropsychology consultation note. In addition, treatment records reflect that he has failed to present to appointments with his medical providers due to his memory loss. See January 2017 VA pharmacy clinical intervention note; December 2016 VA psychiatry note; December 2016 VA telephone encounter note.

The Board finds that the Veteran's documented, substantial cognitive deficits warrant another opportunity for him to appear for a VA examination. Thus, the Board remands this matter for the RO to obtain a VA examination in substantial compliance with the Board's May 2017 remand directives. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and pertinent private medical records.

2. Then, afford the Veteran a VA examination to determine the nature and etiology of his claimed psychiatric disorder, to include depression, PTSD, and bipolar disorder. The examination must substantially comply with the May 2017 remand directives.

3. Ensure substantial compliance with each of the May 2017 remand directives.

4. Finally, readjudicate the issue on appeal-entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and bipolar disorder. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 

